DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
	Amendment


This action is in response to the Amendment filed on 1/21/2022.
Claims 1, 2, 8-12,14-16 and 18-21 are pending.
Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 112(a) 
Applicant relies on provisional application U.S. Application No. 61/745,833, filed Dec. 26, 2012 for support for the language two separate isolated windows, they argue that Guiney teaches "To run independent or third-party applications in the additional touchscreen window(s), the monitor defibrillator system can include a standard operating system (e.g. Microsoft Windows.RTM.) and isolation between clinical 
Further the independent 1, 16, 19 and 24 claims have been amended to now recite that the processor module is isolated from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person"; and "a display operatively and separately coupled to the monitor defibrillator and the processor module, the display configured to simultaneously display two separate isolated user interface windows". 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons. The claims as required recite that the two user interface windows are separate and isolated. Under the broadest reasonable interpretation, “isolated” encompasses physical as well as functional isolation. While applicant has provided support “safety-critical therapy/monitoring functions running safely alongside non-safety-critical ePCR functions”, there is no support for the two windows that are displayed on the same single screen to be isolated physically from one another.
Further with respect to the newly added amendments that require the that the processor module be isolated from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person"; and "a display operatively and separately coupled to the monitor defibrillator and the processor module", these recitations also raise further 112 issues since Fig.2 of the applicant’s originally filed specifications show a “unitary display 100 including touchscreen 110.Unitary housing 200 also contains a patient monitoring unit 210 including a patient monitoring circuit, and a therapy unit 220 including a defibrillation therapy circuit. Unitary housing 270 can also contain a clinical processor, memory, a firewall circuit, and a communications interface (e.g. [0064] of the originally filed specifications). Therefore, there is no support for the processor module being physically isolated from the monitor defibrillator 
 For the sake of compact prosecution, the examiner considers that there is electrical isolation with respect to the electronic components and operative isolation software modules of the system, there is no physical isolation of the processor from the defibrillator and display since they are all in the same unitary housing 270 as shown in Fig.2.
 Thus the rejection is maintained.
Rejections under 35 U.S.C. § 112(b) 
Due to the reasons discussed above the rejections under35 U.S.C. 112 (b) are maintained.
Page 9 of 17Rejections under 35 U.S.C. 103(a) - U.S. Patent Application Publication No. US 
2011/0213262 A1 to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. 
The examiner respectfully disagrees with Applicant’s arguments that Parker fails to describe or teach a simultaneous display of a first user interactive window to display information for controlling an operation of a monitor defibrillator, and a separate second user interface window to display collected/managed information on the person based on the processor module being isolated from the monitor defibrillator and separately coupled to the display as encompassed by the aforementioned limitations of independent claims 1, 16 and 19. 

 Therefore, the rejection is maintained.
 Due to the reasons discussed above the rejections of dependent claims is also maintained.
Rejection under 35 U.S.C. § 103(a) - U.S. Patent Application Publication No. US 2011/0213262 Al to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. and in further view of U.S. Patent Application Publication No. US 2002/0105504 Al to Toepke et al. 
As discussed above, Parker teaches a Windows® based single screen graphical user interface (e.g. Col. 2 lines 4-6) 40 that simultaneously displays two separate isolated 
 Therefore the rejection is maintained.
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19 line2 should recite “a processor module” instead of a “a process module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8-12, 14-16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 16, 19 and 24 recite that the display is configured to display two separate isolated user interface windows.  Applicant’s originally filed specifications do not describe the two user interface windows as “isolated” and also do not provide any disclosure of the two windows being isolated while being simultaneously displayed.  As discussed above “to isolate” also encompasses physical isolation and therefore there is no support for the two windows to be physically isolated while being on the same screen 
The claim as recited now also requires that the processor module is isolated from the monitor defibrillator. Applicant’s figure 2 shows that the processor and defibrillator are all contained within a unitary housing and so the processor cannot be physically isolated from the defibrillator. For the sake of compact prosecution, the examiner 
The dependent claims inherit the deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8-12, 14-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 16, 19 and 24 recite that the display is configured to display two separate isolated user interface windows. This recitation makes the claim language unclear because the display is configured to display the two separate windows simultaneously and yet the two separate windows are isolated. There it is unclear as to how these windows are simultaneously displayed and isolated from each other. Applicant’s originally filed specifications do not describe the two user interface windows as “isolated” and also do not provide any disclosure of the two windows being isolated while being simultaneously displayed.  When the term “to isolate” or “isolated” is considered it also implies physical isolation. Therefore it is unclear how the processor is physically isolated from the monitor defibrillator when they are contained in the same unitary housing as shown in Fig. 2. The examiner considers that the processor and the 
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-11, 14-16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED).
Regarding claims 1, 10, 11 and 14, Vaisnys teaches a medical device (i.e. AED e.g. 100 Fig.1) comprising: 
a monitor defibrillator configured to generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29) and further configured to administer a therapy (i.e. the AED has a defibrillator circuit to 
 a processor module (e.g. 220 Fig 2, [0037]) isolated from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4).
a display operatively and separately coupled (Note: the display is separately coupled due to the electrical insulation between the electronic components of the system) to the monitor defibrillator and the processor module, the display comprises a touch screen (e.g. [0027]).	
Vaisnys does not specifically teach that the display simultaneously displays at least two separate isolated user interface windows, wherein a first user interface window of the at least two separate isolated user interface windows is configured to display information related to a control of an operation of the monitor defibrillator, wherein a second user interface window of the at least two separate user interface windows is configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display at least two separate isolated user interface windows (e.g. 40 Fig 1, 54, 56 Fig 2a), wherein a first user interface window of 
Regarding claim 9, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the operator may interact with the AED and navigate through menu and graphical user interfaces on the display using a touch sensitive element overlaying or incorporated into the video display by touching the touch screen (e.g. [0027], [0028]) and therefore they teach that the touch screen is configured to be used by the user via at least one of single-touch controls or multi-touch controls.
Regarding claim 15, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the touch screen in configured to enable a user to at least one of set monitoring parameters, initiate the administration of the electric shock, navigate menus (e.g. 0027]), enter information in the cPCR, or at least one of retrieve or transmit information to at least one of a remote computer or cloud.
Regarding claims 16 and 18, Vaisnys teaches a method of manufacturing a medical device including a monitor defibrillator, a processor and a display (i.e. AED e.g. 100 Fig.1), the method comprising the steps of: 
providing the monitor defibrillator (e.g. 150 Fig1) configured to generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29) and further configured to administer a therapy based on the information in the output signals (i.e. the AED has a defibrillator circuit to administer an electric shock based on the information in the output signals e.g. 150 Fig 1,[0035]) and 

providing the display operatively and separately coupled to the monitor defibrillator and the processor module that includes a touch screen configured to enable a user to utilize at least one of single-touch or multi-touch gestures to display information from the monitoring unit, including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed, and to control the monitor defibrillator (e.g. [0027],[0028], Vaisnys teaches that the operator may interact with the AED and navigate through menu and graphical user interfaces on the display using a touch sensitive element overlaying or incorporated into the video display by touching the touch screen and therefore they teach that the touch screen is configured to enable a user to utilize at least one of single-touch or multi-touch gestures to display information from the monitor defibrillator including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed, and to control the monitor defibrillator). 
Vaisnys teaches that the AED has a display the display being operatively coupled to the monitor defibrillator and the processor module, the display having a touch screen (e.g. 170 Fig 1, [0027],[0028]) but does not teach that the display is configured to simultaneously display at least two separate isolated user interface windows, wherein a first user interface window of the at least two separate isolated user 
Parker teaches a defibrillator device (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) connected to the AED (e.g. 22 Fig 1) via a cable wherein the display has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display at least two separate isolated user interface windows (e.g. 40 Fig 1, 54, 56, 114 Fig 2a), wherein a first user interface window of the at least two user interface windows is configured to display information related to a control of the monitor defibrillator (e.g. 56 Fig 2a Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26) and therefore Parker teaches that the first user interface window is configured to display information related to the control of the monitoring unit and/or therapy unit as claimed) and wherein a second user interface window of the at least two separate user interface windows is configured to display one or more software applications configured to collect information related to the person such as an electronic patient care record (ePCR) application (e.g. 52, 54 Fig 2a col. 4 lines 48-67), wherein a second user interface window of the at least two separate user interface windows is configured to display one or more software 
Regarding claims 19-21, Vaisnys teaches a method of using a medical device comprising a monitor defibrillator (i.e. AED e.g. 100, 150 Fig.1, [0035], [0041] claim 29) a processor module (e.g. 220 Fig.2) and a display unit having a touch screen (e.g. 170 Fig 1,2, 270 Fig 2, [0027], [0037]), the method comprising the steps of:
generating with the monitor defibrillator, output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claims 29); 

using at least one of single-touch or multi-touch gestures to display information from the monitor defibrillator, including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed and controlling the monitor defibrillator using the single touch or multi-touch gestures (e.g. [0027],[0037]) and the method further comprises administering an electric shock based on information displayed on the display unit (e.g. [0035]) and monitoring a person’s vital signs with the monitor defibrillator(e.g. [0041]). Vaisnys teaches that the display unit is operatively and separately coupled top the monitor defibrillator and processor module (Note: the display is operatively and separately coupled due to the electrical insulation between the electronic components of the system).
Vaisnys does not teach simultaneously displaying with the display unit, two separate isolated user interface windows, wherein a first window of the at least two separate user interface windows is configured to display information related to the ECG and to control administration of a therapy by the monitor defibrillator, wherein a second window of the at least two separate isolated user interface windows is configured to display one or more non- transitory software applications configured to collect and manage information related to the person. Parker teaches a defibrillator device (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) connected to the AED (e.g. 22 Fig 1) via a cable wherein the display has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display at least two 
Claims 2, 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and further in view of Powell et al (U.S. Patent Application Publication Number: US 2014/0019901 A1, hereinafter "Powell"- PREVIOUSLY CITED).
Regarding claims 2 and 8, Vaisnys in view of Parker teaches the invention as claimed and further teaches that the display is configured to display the ECG in the first window as discussed above. They do not specifically teach that responsive to receiving one or more touch inputs by a user, the display is configured to enable the user to scroll back and forth through previously displayed segments of the ECG and select two or more separate segments of the ECG to be displayed together simultaneously in the first window.  Powell teaches a system and method for viewing ECG data (e.g. Abstract) and also teaches that the data is displayed on a touch screen (e.g. [0021]) and also teaches multiple user interface  trace windows on  the touch screen (e.g. 412 Fig. 4) which are scrollable and which show different time segments of the ECG (e.g. [0045]-[0049]). And therefore they teach scrolling back and forth through a previously displayed ECG and selecting two or more segments of the ECG to be displayed and wherein the segments are separated by intervening segments of the ECG, and wherein the display is configured to enable the user to hide the intervening segments from being viewed on 
Regarding claim 6, Vaisnys in view of Parker and Powell teaches the invention as claimed but do not specifically teach that the display is further configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen. Powell teaches that it is well known to have a display is configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen (e.g. [0046]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the teachings of Vaisnys in view of Parker and Powell to have the touch screen display configured such that it enables the user to zoom in and out and scroll back and forth a displayed ECG as taught by Powell in order to provide the predictable results of making the device more versatile and user friendly for further analysis by the clinician or user.
Claims 12, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Vonshak et al (U.S. Patent Application Publication Number: US 2014/0096049 A1, hereinafter "Vonshak"- PREVIOUSLY CITED) OR  Parker et al (U.S. Patent Application Publication Number : US 20110246875 A1, hereinafter “Parker’875” - PREVIOUSLY CITED). 





Regarding claims 12, 22 and 23, Vaisnys in view of Parker teaches the invention as claimed except for responsive to a touch input indicating  dragging and dropping of a piece of information from the second window to the first window, the display is further configured to modify the contents of the first window to include the piece of information; or responsive to a touch input indicating a dragging and dropping of a piece of information from the first window to the second window, the display is configured to modify the contents of the second window to include the piece of information. Vonshak teaches a display with a graphical user interface having multiple windows and wherein responsive to a touch input indicating dragging and dropping of a piece of information from one window to another window, the display is further configured to modify the contents of the second window to include the piece of information (e.g. Figs 5A-C). Parker‘875 also teaches that it is well known to have a touchscreen graphical user interface that allows a user to drag and drop objects from one panel to modify the contents of another panel (e.g.  Abstract, Fig. 2, Fig. 9, [0084]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the graphical user interface displayed by the  touchscreen display as taught by Vaisnys in view of Parker to allow the user to drag and drop objects from one window to another window to modify the contents of the other window as taught by Vonshak or Parker’875 in order to provide the predictable results of providing a  more .
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Toepke et al (U.S. Patent Application Publication Number: US 2002/0105504 A1, hereinafter "Toepke"- PREVIOUSLY CITED).
Regarding claim 24, Vaisnys teaches a medical device comprising: 
a monitor defibrillator (i.e. AED e.g. 100 Fig.1);
a processor module (e.g. 220 Fig 2, [0037]) isolated from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4).
a touch screen display (e.g. 170 Fig. 1, [0027]) operatively and separately coupled (Note: the display is separately coupled due to the electrical insulation between the electronic components of the system) to the monitor defibrillator and the processor module,
a computer system (i.e. processor) programmed by computer-readable instructions that, when executed, cause the medical device system to: 
generate, with the monitor defibrillator, output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], claim 29) and administer, with the monitor defibrillator, a therapy based on the information in the output signals 
Vaisnys also teaches a touch screen display (e.g. [0027], [0037]) that the user uses to operate the system.
Vaisnys does not teach that the touch screen display has a graphical user interface that simultaneously displays two separate isolated user interface windows, wherein a first user interface window of the two separate isolated user interface windows is configured to display information related to an operation of the monitor defibrillator, wherein a second user interface window of the at least two separate isolated user interface windows is configured to display one or more software applications configured to collect and manage information related to the person, and responsive to receiving one or more touch inputs by a user, selectively toggle the second window between visible and hidden. Parker teaches a medical device comprising a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) connected to the AED (e.g. 22 Fig 1) via a cable wherein the display has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display two separate isolated user interface windows (e.g. 40 Fig 1, 54, 56 Fig 2a), wherein a first user interface window of the two separate isolated user interface windows is configured to display information related to a control of the monitor defibrillator (e.g. 56 Fig 2a,114 Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, CHECK ELECTRODES”  as seen in Fig. 2A. 
Additionally, while Vaisnys in view of Parker do not specifically teach that responsive to receiving one or more touch inputs by a user, the system selectively toggles the second user interface window between visible and hidden, Toepke teaches a touchscreen display with two user interface windows wherein one user interface window (i.e. the soft input panel SIP) can be selectively toggled between an open, visible state and a closed visible state (e.g. [0040]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the touchscreen display of Vaisnys in view of Parker which displays the single screen with two separate isolated user interface windows as discussed above so that 
(Note: Parker teaches a single user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to reduce or enlarge the windows on the single screen user interface and thus independently control each user interface window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be viewed and deactivated for selective removal from the single screen and therefore they teach two separate isolated user interface windows displayed simultaneously.)Page 9 of 17After Final Reply
Attorney Docket No.: 2012P01718WOUSSerial No.: 14/776,793Page 20 of 20Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792